DETAILED ACTION

Continuation Status
	This application is a divisional of 14/855,679, filed 09/16/2015, now abandoned.

Claim Objections
Claim 26 is objected to because it appears to have inadvertently been presented without proper numbering.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 and 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 recites “a communication interface,” and subsequently, “receiving, using the communications interface from the mobile device, a mobile identifier.”  Due to the phrasing of this limitation, it is unclear whether the commination interface receives a mobile device identifier from the mobile device, or whether the communications interface is part of the mobile device which receives the 

Allowable Subject Matter
Claims 1-8 and 15-19, 21-22 and 24—26 are allowed.

Reasons for Allowance
The claims of record are not anticipated by or obvious in view of the prior art of record.  The claims require a mobile device identifier to be received by the  computer system during enrollment, and subsequently to enrollment, requires the same computer system to receive the mobile identifier from the mobile device, receive the an identify of the transaction device from the mobile device, and additionally, receive location information from the mobile device and location information from the transaction device in response to receiving the authorization request, and further comparing the location information to determine an authorization status and activate the transaction device based on the identifier associated with the transaction device.
The closet prior art reference, Gotz, discloses an onboard device and use of location comparisons between the onboard device and a filling pump to prevent fraudulent transactions.  However, Gotz fails to disclose use of a mobile device identifier, as recited in the claim, and further, fails to disclose the receiving the identifier of the transaction device from the mobile device.  Rather, in Gotz, the server includes a database that stores location information of individual filling pumps, and “based on the stored location of registered filling stations 130, the server 140 may determine whether the vehicle is located at one 130 of the stored filling stations.”  Gotz, ¶ 0061.
Sanchez discloses use of near-field communication to allow a mobile commerce application program to check-in to pump gas module in response to the location service determining that the 
Maffey discloses a method of comparing the location information of a client device to the location information of a POS module to determine whether to authorize a transaction, wherein “POS identifying information, e.g. 424 can include location information of the POS module 424a and/or information that can be used to determine the location information of the POS module 220, 420.”  However, Mahaffey fails to disclose the anti-fraud service receiving location information from the mobile device and location information from the transaction device in response to receiving the authorization request, as recited in each independent claims.  
None of the prior art of record reasonably discloses these deficiencies such that one of ordinary skill in the art would find the claimed invention obvious to one of ordinary skill in the art.  
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Snider, US 2017/0076306 A1 (Location-based transaction systems).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266.  The examiner can normally be reached on Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Scott A Zare
12/4/2021

/SCOTT A ZARE/Primary Examiner, Art Unit 3649